In an action to enjoin interference with the operation of a social club and for other relief, defendants appeal from an order of the Supreme Court, Westchester County, dated March 25, 1969, which granted plaintiff’s motion for a preliminary injunction. Order modified, on the law and the facts and in the exercise of discretion, by (1) inserting into the first decretal paragraph, after the word “granted”, the phrase “only to the extent directed herein,”; (2) striking out the second decretal paragraph and substituting therefor the following: “ ordered that The City of Yonkers and its agents be and they are hereby restrained and enjoined only from interfering with the efforts of the plaintiff, Red Grove Social Club, Inc., to correct the alleged violations of the Fire Prevention Code of the City of Yonkers, and it is further”; and (3) adding the following as a fourth decretal paragraph: “ ordered that this action be given a trial preference and be tried forthwith.” As so modified, order affirmed, without costs. The case is remanded to the court below for further proceedings in accordance herewith. The circumstances require that the defendant city be permitted to enforce its Fire Prevention Code. Thus, the preliminary injunction should have been granted only to the extent of permitting plaintiff to correct the alleged violations of the code. An immediate trial of the action should be had. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuseello, JJ., concur.